UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	September 30, 2015 Item 1. Schedule of Investments: Putnam VT American Government Income Fund The fund's portfolio 9/30/15 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (95.3%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (21.8%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from April 15, 2028 to July 20, 2036 $78,515 $91,616 6s, with due dates from April 15, 2028 to November 20, 2038 210,232 239,319 5 1/2s, April 20, 2038 307,653 346,157 5s, TBA, October 1, 2045 1,000,000 1,082,813 4.687s, June 20, 2045 (FWC) 27,211 30,778 4.674s, April 20, 2065 259,920 293,574 4.667s, May 20, 2045 (FWC) 374,334 422,778 4.656s, May 20, 2045 507,757 573,305 4.655s, May 20, 2045 304,235 343,843 4.654s, June 20, 2045 265,949 300,639 4.634s, June 20, 2045 222,710 251,383 4.598s, May 20, 2045 506,679 570,668 4.554s, May 20, 2045 135,531 152,514 4.524s, June 20, 2065 (FWC) 61,461 68,939 4.516s, June 20, 2045 (FWC) 57,231 64,167 4 1/2s, with due dates from September 20, 2043 to August 20, 2045 1,518,746 1,648,078 4.491s, August 20, 2045 219,000 246,574 4.468s, May 20, 2065 (FWC) 117,288 130,976 4.413s, June 20, 2065 (FWC) 28,206 31,481 4s, with due dates from April 20, 2045 to May 20, 2045 2,576,306 2,773,253 3 1/2s, with due dates from January 20, 2045 to June 20, 2045 7,379,504 7,747,271 3s, TBA, October 1, 2045 1,000,000 1,020,313 U.S. Government Agency Mortgage Obligations (73.5%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, with due dates from September 1, 2030 to July 1, 2031 28,543 34,304 7s, with due dates from November 1, 2026 to May 1, 2032 304,397 351,609 5 1/2s, December 1, 2033 29,042 32,384 4 1/2s, May 1, 2044 (FWC) 499,058 555,423 3 1/2s, March 1, 2045 773,999 810,749 Federal National Mortgage Association Pass-Through Certificates 7 1/2s, with due dates from September 1, 2030 to November 1, 2030 20,948 24,908 7s, with due dates from December 1, 2028 to December 1, 2035 568,564 664,743 6 1/2s, September 1, 2036 14,498 16,723 6s, January 1, 2038 288,519 329,202 5 1/2s, January 1, 2038 936,215 1,049,543 5s, February 1, 2039 29,120 32,170 4 1/2s, TBA, November 1, 2045 3,000,000 3,248,438 4 1/2s, TBA, October 1, 2045 3,000,000 3,252,188 4s, with due dates from June 1, 2042 to June 1, 2044 5,324,745 5,731,299 3 1/2s, October 1, 2045 (FWC) 1,000,000 1,043,789 3 1/2s, with due dates from May 1, 2045 to August 1, 2045 1,857,230 1,944,360 3 1/2s, TBA, November 1, 2045 1,000,000 1,039,375 3 1/2s, TBA, October 1, 2045 4,000,000 4,171,875 3s, with due dates from January 1, 2043 to May 1, 2045 9,488,481 9,637,816 3s, TBA, November 1, 2045 14,000,000 14,133,438 3s, TBA, October 1, 2045 14,000,000 14,185,937 Total U.S. government and agency mortgage obligations (cost $80,495,324) U.S. TREASURY OBLIGATIONS (23.2%) (a) Principal amount Value U.S. Treasury Bonds 6 1/4s, August 15, 2023 $990,000 $1,309,681 4 1/2s, August 15, 2039 (SEGCCS) 7,201,000 9,398,661 U.S. Treasury Notes 0 5/8s, May 31, 2017 (SEGSF) 8,927,000 8,933,756 Total U.S. treasury Obligations (cost $18,778,201) MORTGAGE-BACKED SECURITIES (23.1%) (a) Principal amount Value Agency collateralized mortgage obligations (23.1%) Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 24.962s, 2037 $48,958 $77,036 IFB Ser. 2979, Class AS, 23.516s, 2034 9,378 10,656 IFB Ser. 3072, Class SM, 23.039s, 2035 63,666 95,748 IFB Ser. 3072, Class SB, 22.893s, 2035 51,892 77,750 IFB Ser. 3065, Class DC, 19.24s, 2035 300,335 447,010 IFB Ser. 2990, Class LB, 16.418s, 2034 67,671 91,200 IFB Ser. 3232, Class KS, IO, 6.093s, 2036 291,409 44,895 IFB Ser. 4136, Class ES, IO, 6.043s, 2042 586,190 110,403 IFB Ser. 315, Class S1, IO, 5.713s, 2043 533,914 139,061 Ser. 4122, Class TI, IO, 4 1/2s, 2042 565,368 108,777 Ser. 4018, Class DI, IO, 4 1/2s, 2041 864,050 133,167 Ser. 4329, Class MI, IO, 4 1/2s, 2026 915,543 109,298 Ser. 4116, Class MI, IO, 4s, 2042 1,254,569 238,406 Ser. 4019, Class JI, IO, 4s, 2041 1,009,857 154,609 Ser. 3996, Class IK, IO, 4s, 2039 1,233,088 158,258 Ser. 4165, Class AI, IO, 3 1/2s, 2043 615,415 100,263 Ser. 303, Class C19, IO, 3 1/2s, 2043 430,353 84,600 Ser. 4150, IO, 3 1/2s, 2043 467,247 94,377 Ser. 4136, Class IQ, IO, 3 1/2s, 2042 1,030,715 146,294 Ser. 4122, Class AI, IO, 3 1/2s, 2042 827,683 110,325 Ser. 4199, Class CI, IO, 3 1/2s, 2037 701,905 76,929 Ser. 304, IO, 3 1/2s, 2027 963,449 106,384 Ser. 304, Class C37, IO, 3 1/2s, 2027 713,662 76,819 Ser. 4150, Class DI, IO, 3s, 2043 732,622 94,554 Ser. 4141, Class PI, IO, 3s, 2042 716,331 87,149 Ser. 4158, Class TI, IO, 3s, 2042 1,801,104 227,245 Ser. 4165, Class TI, IO, 3s, 2042 1,926,784 231,792 Ser. 4171, Class NI, IO, 3s, 2042 1,121,959 128,139 Ser. 4183, Class MI, IO, 3s, 2042 596,123 70,819 Ser. 4201, Class JI, IO, 3s, 2041 981,715 111,751 Ser. 4215, Class EI, IO, 3s, 2032 763,718 92,202 Ser. 3939, Class EI, IO, 3s, 2026 933,052 76,718 Ser. 315, PO, zero %, 2043 1,330,261 1,045,705 Ser. 3835, Class FO, PO, zero %, 2041 1,264,682 1,113,338 Ser. 3391, PO, zero %, 2037 12,112 11,048 Ser. 3300, PO, zero %, 2037 6,720 5,891 Ser. 3326, Class WF, zero %, 2035 1,866 1,539 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.737s, 2036 41,309 80,872 IFB Ser. 06-8, Class HP, 23.856s, 2036 66,641 105,666 IFB Ser. 05-45, Class DA, 23.709s, 2035 101,164 155,446 IFB Ser. 07-53, Class SP, 23.489s, 2037 73,227 114,770 IFB Ser. 08-24, Class SP, 22.572s, 2038 355,630 522,531 IFB Ser. 05-122, Class SE, 22.421s, 2035 90,684 134,255 IFB Ser. 05-75, Class GS, 19.668s, 2035 60,997 84,875 IFB Ser. 05-106, Class JC, 19.523s, 2035 81,301 125,399 IFB Ser. 05-83, Class QP, 16.89s, 2034 30,987 40,950 IFB Ser. 11-4, Class CS, 12.512s, 2040 183,613 220,775 IFB Ser. 13-103, Class SK, IO, 5.726s, 2043 308,557 79,597 Ser. 409, Class 82, IO, 4 1/2s, 2040 525,040 98,086 Ser. 418, Class C24, IO, 4s, 2043 541,816 111,428 Ser. 12-118, Class PI, IO, 4s, 2042 802,346 148,307 Ser. 12-96, Class PI, IO, 4s, 2041 545,904 85,680 Ser. 12-62, Class MI, IO, 4s, 2041 664,401 96,613 Ser. 409, Class C16, IO, 4s, 2040 762,513 136,523 Ser. 12-104, Class HI, IO, 4s, 2027 1,312,218 172,885 Ser. 15-10, Class AI, IO, 3 1/2s, 2043 1,270,462 188,892 Ser. 418, Class C15, IO, 3 1/2s, 2043 1,192,807 238,072 Ser. 12-124, Class JI, IO, 3 1/2s, 2042 401,310 55,040 Ser. 13-22, Class PI, IO, 3 1/2s, 2042 821,812 140,406 Ser. 12-114, Class NI, IO, 3 1/2s, 2041 1,623,316 251,354 Ser. 417, Class C19, IO, 3 1/2s, 2033 990,906 146,515 Ser. 13-55, Class IK, IO, 3s, 2043 621,157 84,303 Ser. 13-6, Class JI, IO, 3s, 2043 1,375,832 161,445 Ser. 12-151, Class PI, IO, 3s, 2043 558,235 71,622 Ser. 13-8, Class NI, IO, 3s, 2042 651,896 79,217 Ser. 12-145, Class TI, IO, 3s, 2042 689,970 66,444 Ser. 13-35, Class IP, IO, 3s, 2042 709,144 75,042 Ser. 13-55, Class PI, IO, 3s, 2042 1,100,160 117,288 Ser. 13-53, Class JI, IO, 3s, 2041 770,213 91,055 Ser. 13-23, Class PI, IO, 3s, 2041 813,559 70,072 Ser. 13-30, Class IP, IO, 3s, 2041 1,161,195 106,238 Ser. 13-23, Class LI, IO, 3s, 2041 691,763 62,252 Ser. 14-28, Class AI, IO, 3s, 2040 879,305 104,864 FRB Ser. 03-W8, Class 3F2, 0.544s, 2042 6,480 6,376 FRB Ser. 07-95, Class A3, 0.444s, 2036 1,868,618 1,793,873 Ser. 08-53, Class DO, PO, zero %, 2038 68,532 62,603 Ser. 07-44, Class CO, PO, zero %, 2037 23,137 21,089 FRB Ser. 88-12, Class B, zero %, 2018 352 344 Government National Mortgage Association IFB Ser. 11-81, Class SB, IO, 6.496s, 2036 707,449 97,939 IFB Ser. 11-70, Class SN, IO, 5.691s, 2041 217,094 39,083 Ser. 14-133, Class IP, IO, 5s, 2044 759,827 161,364 Ser. 13-51, Class QI, IO, 5s, 2043 671,127 129,762 Ser. 13-3, Class IT, IO, 5s, 2043 448,370 85,083 Ser. 13-6, Class OI, IO, 5s, 2043 346,952 70,896 Ser. 13-16, Class IB, IO, 5s, 2040 366,062 20,444 Ser. 10-35, Class UI, IO, 5s, 2040 844,491 160,903 Ser. 10-9, Class UI, IO, 5s, 2040 1,607,306 304,830 Ser. 09-121, Class UI, IO, 5s, 2039 937,272 184,661 Ser. 13-24, Class IK, IO, 4 1/2s, 2043 534,953 95,853 Ser. 12-129, IO, 4 1/2s, 2042 798,770 182,423 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 541,490 73,675 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 1,143,181 201,211 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 413,925 70,778 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 328,593 55,961 Ser. 09-121, Class BI, IO, 4 1/2s, 2039 278,720 64,922 Ser. 09-121, Class CI, IO, 4 1/2s, 2039 1,308,506 316,789 Ser. 11-81, Class PI, IO, 4 1/2s, 2037 318,431 11,976 Ser. 15-53, Class MI, IO, 4s, 2045 723,309 166,862 Ser. 15-40, IO, 4s, 2045 486,494 117,814 Ser. 13-165, Class IL, IO, 4s, 2043 317,905 54,597 Ser. 12-56, Class IB, IO, 4s, 2042 1,016,075 174,395 Ser. 12-47, Class CI, IO, 4s, 2042 450,491 76,052 Ser. 14-104, IO, 4s, 2042 827,106 146,232 Ser. 14-4, Class IK, IO, 4s, 2039 626,207 81,031 Ser. 11-71, Class IK, IO, 4s, 2039 610,140 73,867 Ser. 10-114, Class MI, IO, 4s, 2039 1,003,710 106,233 Ser. 14-182, Class BI, IO, 4s, 2039 965,631 154,501 Ser. 10-116, Class QI, IO, 4s, 2034 248,883 4,355 Ser. 15-138, Class AI, IO, 3 1/2s, 2045 189,000 25,929 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 802,335 110,979 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 593,297 77,835 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 531,444 72,765 Ser. 12-136, IO, 3 1/2s, 2042 970,168 215,232 Ser. 14-46, Class JI, IO, 3 1/2s, 2041 469,301 66,810 Ser. 13-18, Class GI, IO, 3 1/2s, 2041 658,516 86,858 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 529,780 42,402 Ser. 14-102, Class IG, IO, 3 1/2s, 2041 451,763 66,522 Ser. 15-52, Class KI, IO, 3 1/2s, 2040 1,159,116 171,468 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 586,736 63,491 Ser. 14-147, Class MI, IO, 3 1/2s, 2039 1,254,816 83,772 Ser. 15-99, Class TI, IO, 3 1/2s, 2039 1,243,306 164,663 Ser. 15-24, Class AI, IO, 3 1/2s, 2037 1,072,692 157,943 Ser. 14-160, Class IB, IO, 3s, 2040 2,012,873 206,521 Ser. 14-141, Class CI, IO, 3s, 2040 566,924 60,760 Ser. 14-174, Class AI, IO, 3s, 2029 937,802 108,870 Ser. 14-44, Class IC, IO, 3s, 2028 903,164 90,238 Ser. 15-H20, Class CI, IO, 2.251s, 2065 1,739,193 212,508 FRB Ser. 15-H16, Class XI, IO, 2.228s, 2065 1,089,546 136,193 Ser. 15-H22, Class AI, IO, 2.15s, 2045 1,914,000 225,469 Ser. BOA-H72, Class HI, IO, 2.015s, 2045 1,628,000 141,962 Ser. 15-H10, Class HI, IO, 2.005s, 2065 3,087,616 371,965 Ser. 15-H23, Class TI, IO, 1.869s, 2065 (F) 1,299,000 164,339 FRB Ser. 11-H07, Class FI, IO, 1.231s, 2061 5,640,550 294,380 Ser. 10-151, Class KO, PO, zero %, 2037 65,591 59,387 Ser. 06-36, Class OD, PO, zero %, 2036 3,573 3,093 Total mortgage-backed securities (cost $20,003,554) PURCHASED SWAP OPTIONS OUTSTANDING (1.3%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (1.548)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/1.548 $29,324,500 $1,173 Barclays Bank PLC 2.055/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.055 5,965,600 52,915 Citibank, N.A. 2.12/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.12 5,965,600 76,419 (2.087)/3 month USD-LIBOR-BBA/May-18 May-16/2.087 11,086,500 3,991 Credit Suisse International (2.915)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.915 1,467,600 93,046 2.07125/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.07125 8,948,400 85,278 (3.315)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/3.315 1,467,600 54,351 (2.42875)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.42875 8,948,400 1,879 Goldman Sachs International 2.155/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.155 11,931,200 161,548 2.0775/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.0775 11,931,200 148,424 0.90/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.90 26,774,100 73,629 1.992/3 month USD-LIBOR-BBA/Oct-25 Oct-15/1.992 11,931,200 71,707 (2.82)/3 month USD-LIBOR-BBA/Jan-46 Jan-16/2.82 1,990,325 39,548 (2.234)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.234 11,931,200 20,164 (2.5025)/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.5025 11,931,200 11,573 (2.18625)/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.18625 11,086,500 3,104 (2.49)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.49 11,931,200 12 JPMorgan Chase Bank N.A. 2.0775/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.0775 11,931,200 120,028 0.98/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.98 14,735,700 55,554 Total purchased swap options outstanding (cost $1,117,304) PURCHASED OPTIONS OUTSTANDING (0.1%) (a) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/$100.98 $3,000,000 $25,158 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/100.86 3,000,000 23,331 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/100.66 3,000,000 20,880 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/100.50 3,000,000 18,924 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Nov-15/101.25 3,000,000 19,755 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Nov-15/101.13 3,000,000 17,859 Total purchased options outstanding (cost $245,626) SHORT-TERM INVESTMENTS (9.6%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.11% (AFF) Shares 7,816,315 $7,816,315 U.S. Treasury Bills 0.15%, February 11, 2016 (SEG) $101,000 100,991 U.S. Treasury Bills 0.03%, October 15, 2015 (SEG) 75,000 74,999 U.S. Treasury Bills 0.02%, October 8, 2015 (SEG) 50,000 50,000 U.S. Treasury Bills 0.02%, October 1, 2015 50,000 50,000 Total short-term investments (cost $8,092,257) TOTAL INVESTMENTS Total investments (cost $128,732,266) (b) FUTURES CONTRACTS OUTSTANDING at 9/30/15 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Long) 4 $629,375 Dec-15 $2,617 U.S. Treasury Bond Ultra 30 yr (Long) 5 802,031 Dec-15 5,385 U.S. Treasury Note 2 yr (Long) 12 2,628,375 Dec-15 4,130 U.S. Treasury Note 5 yr (Long) 75 9,038,672 Dec-15 66,585 U.S. Treasury Note 10 yr (Long) 43 5,535,578 Dec-15 71,140 Total WRITTEN SWAP OPTIONS OUTSTANDING at 9/30/15 (premiums $1,279,911) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 1.798/3 month USD-LIBOR-BBA/Dec-17 Dec-15/1.798 $29,324,500 $293 1.278/3 month USD-LIBOR-BBA/Dec-17 Dec-15/1.278 7,331,125 1,540 Barclays Bank PLC (2.235)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.235 2,982,800 61,863 Citibank, N.A. 2.587/3 month USD-LIBOR-BBA/May-18 May-16/2.587 11,086,500 887 2.387/3 month USD-LIBOR-BBA/May-18 May-16/2.387 11,086,500 1,663 (2.31)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.31 2,982,800 80,625 Credit Suisse International 2.25/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.25 4,474,200 5,951 (2.25)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.25 4,474,200 97,761 2.515/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.515 1,467,600 149,535 Goldman Sachs International 2.3225/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.3225 5,965,600 119 2.58625/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.58625 22,173,000 1,996 (1.885)/3 month USD-LIBOR-BBA/Jan-46 Jan-16/1.885 1,990,325 8,558 2.29/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.29 5,965,600 20,581 2.113/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.113 5,965,600 26,308 (0.725)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.725 26,774,100 30,790 (0.8125)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.8125 26,774,100 49,532 (2.113)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.113 5,965,600 72,363 (2.29)/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.29 5,965,600 153,614 (2.3225)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.3225 5,965,600 170,020 JPMorgan Chase Bank N.A. (0.83)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.83 14,735,700 28,735 (0.905)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.905 14,735,700 41,113 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 910,000 118,084 (2.2625)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.2625 5,965,600 136,791 Total WRITTEN OPTIONS OUTSTANDING at 9/30/15 (premiums $240,938) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/$99.98 $3,000,000 $12,906 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/99.92 3,000,000 11,880 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/99.86 3,000,000 11,814 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/99.77 3,000,000 10,575 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/99.19 3,000,000 6,243 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/98.98 3,000,000 5,661 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/99.03 3,000,000 5,427 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/98.86 3,000,000 5,091 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Nov-15/100.25 3,000,000 7,167 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Nov-15/100.13 3,000,000 6,459 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Nov-15/99.25 3,000,000 2,193 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Nov-15/99.13 3,000,000 1,833 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 9/30/15 (Unaudited) Counterparty Premium Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) JPMorgan Chase Bank N.A. 2.117/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/2.117 $1,461,325 $(35,807) $3,931 2.035/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/2.035 1,461,325 (37,131) (1,549) 1.00/3 month USD-LIBOR-BBA/Apr-27 (Purchased) Apr-17/1.00 2,914,000 (19,267) (5,773) 1.00/3 month USD-LIBOR-BBA/Apr-27 (Purchased) Apr-17/1.00 5,827,900 (40,941) (13,935) (3.035)/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/3.035 1,461,325 (38,883) (17,301) (3.117)/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/3.117 1,461,325 (40,917) (21,872) 2.655/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/2.655 6,400,600 42,404 33,014 2.56/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/2.56 6,400,600 40,917 30,153 (1.00)/3 month USD-LIBOR-BBA/Apr-19 (Written) Apr-17/1.00 5,827,900 17,845 (3,672) (1.00)/3 month USD-LIBOR-BBA/Apr-19 (Written) Apr-17/1.00 11,655,800 37,299 (5,537) (1.56)/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/1.56 6,400,600 36,850 (20,162) (1.655)/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/1.655 6,400,600 36,483 (27,839) Total TBA SALE COMMITMENTS OUTSTANDING at 9/30/15 (proceeds receivable $25,784,766) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, October 1, 2045 $3,000,000 10/14/15 $3,252,188 Federal National Mortgage Association, 4s, October 1, 2045 1,000,000 10/14/15 1,066,563 Federal National Mortgage Association, 3 1/2s, October 1, 2045 4,000,000 10/14/15 4,171,875 Federal National Mortgage Association, 3s, October 1, 2045 14,000,000 10/14/15 14,185,936 Government National Mortgage Association, 4s, October 1, 2045 1,000,000 10/21/15 1,065,156 Government National Mortgage Association, 3 1/2s, October 1, 2045 2,000,000 10/21/15 2,095,000 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/15 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $2,978,000 $(15,507) 9/30/25 3 month USD-LIBOR-BBA 2.1575% $25,270 2,978,000 40,777 9/30/25 2.3975% 3 month USD-LIBOR-BBA (66,522) 2,978,000 (26,228) 9/30/25 3 month USD-LIBOR-BBA 2.2775% 47,812 71,561,000 (E) 364,079 12/16/17 1.25% 3 month USD-LIBOR-BBA (185,081) 2,230,000 (E) (18,386) 12/16/25 3 month USD-LIBOR-BBA 2.35% 40,363 4,474,200 37,077 9/29/25 2.235% 3 month USD-LIBOR-BBA (56,765) 1,491,400 29,777 9/29/45 2.703% 3 month USD-LIBOR-BBA (26,920) 30,061,000 (E) 50,000 12/16/20 1.70% 3 month USD-LIBOR-BBA (271,172) 2,762,000 (E) 7,996 12/16/45 3 month USD-LIBOR-BBA 2.70% 96,591 2,870,000 (38) 9/29/25 2.162% 3 month USD-LIBOR-BBA (40,732) 1,456,000 (19) 9/30/25 2.07% 3 month USD-LIBOR-BBA (8,098) Total $469,528 (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/15 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $303,041 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(2,777) 226,033 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,071) Barclays Bank PLC 337,272 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 550 269,122 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,340) 659,205 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,560) 604,325 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 861 560,679 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 974 1,722,664 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,076) 2,448,895 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,252 332,550 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 577 67,907 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 295 3,092,711 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 5,370 145,348 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (1,315) 1,474,900 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,489) 1,845,318 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,204 565,565 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 2,454 12,773 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (94) 99,765 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 173 106,134 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 267 622,490 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,473) 63,625 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 91 273,643 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 446 1,053,185 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,829 15,518 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 22 50,102 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 71 36,357 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 52 1,494,156 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,535) 472,623 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (1,808) 218,506 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (300) 109,284 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (150) 109,284 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (150) 219,254 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (301) 569,549 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (783) 219,254 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (301) 179,725 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (1,326) 437,822 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (602) 209,174 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 2,689 299,563 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (709) 170,598 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 296 375,058 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 3,436 922,246 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,182) 242,720 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (1,719) Citibank, N.A. 101,095 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 176 Credit Suisse International 316,255 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 4,066 873,115 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (8,000) 438,064 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (3,240) 190,660 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (1,350) 31,777 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (225) Goldman Sachs International 358,680 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,647) 276,712 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,042) 876,646 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (7,931) 347,575 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,565) 667,872 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (5,807) 667,872 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (5,807) 513,436 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,215) 192,883 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (456) 148,909 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,318) 1,412 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (13) 363,274 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (3,287) 81,999 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (751) 703,302 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,664) 26,060 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (62) 69,515 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (164) 78,373 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (578) 393,084 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,901) 446,295 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,880) 494,288 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,297) 615,404 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (5,568) 527,480 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,586) 419,266 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,842) 404,713 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 5,203 JPMorgan Chase Bank N.A. 423,544 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,881) 35,652 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (327) 404,380 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 5,198 Total $— Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2015 through September 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $84,682,997. (b) The aggregate identified cost on a tax basis is $128,793,161, resulting in gross unrealized appreciation and depreciation of $2,712,761 and $2,284,492, respectively, or net unrealized appreciation of $428,269. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund* $15,699,064 $3,117,251 $11,000,000 $7,592 $7,816,315 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, the fund maintained liquid assets totaling $44,774,190 to cover certain derivative contracts, delayed delivery securities and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts for hedging treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, for hedging term structure risk and for yield curve positioning. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure and for gaining exposure to specific sectors. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $265,176 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $154,117 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Mortgage-backed securities $— $18,455,591 $1,110,474 Purchased options outstanding — 125,907 — Purchased swap options outstanding — 1,074,343 — U.S. government and agency mortgage obligations — 80,720,712 — U.S. treasury obligations — 19,642,098 — Short-term investments 7,816,315 275,990 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $149,857 $— $— Written options outstanding — (87,249) — Written swap options outstanding — (1,258,722) — Forward premium swap option contracts — (50,542) — TBA sale commitments — (25,836,718) — Interest rate swap contracts — (914,782) — Total return swap contracts — (68,913) — Totals by level $— The following is a reconciliation of Level 3 assets as of the close of the reporting period: Investments in securities:
